DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive. Secondary prior art Toya is interpreted to teach the amended subject matter for a power assisted bicycle comprising an assisting power unit. Toya, in a third embodiment, teaches a mobile terminal comprising a display and controller 106  to display a destination screen and a power assist mode selection screen under the control of the controller. The user operates an operation unit to check one of two radio buttons and then an OK button to select one of the normal assist made and an adjusted assist mode.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cracco et al. US 20140358387 in view of Toya US 2016/0200394.
As to claim 1, Cracco teaches a bicycle component system (paragraphs 003-0007, a motion transmission system for a bicycle) comprising:
an electric shift device configured to move a bicycle chain between sprockets (figures 8 and 14, paragraphs 0170-0174, user buttons on a second manual command management unit 1015 mounted to left handlebar wirelessly actuates the front derailleur management unit 10107 to move the chain to another sprocket),
an operation device configured to perform wireless communication with the electric shift device (figures 8 and 14, paragraphs 0170-0174, user buttons on a second manual command management unit 1015 mounted to left handlebar wirelessly actuates of the front derailleur management unit 10107), and
a battery configured to supply power to the bicycle component (figure 8, paragraphs 0175 and 0185, battery unit 2012 formed of a plurality of rechargeable cells to provide power to the electric motors or actuators of the front and rear derailleur management units 1016, 1017).
Cracco teaches a bicycle system comprising a user interface with wireless control of the front and rear derailleurs but is silent to an electric assist unit configured to assist in rotation of a crank, the electric assist unit configured to function in multiple operation modes having different 
Toya teaches a power assisted bicycle 500 system comprising a mobile terminal 100 wirelessly coupled to a power storage device 300, the power storage device wired to an assisting power unit 510 to controllably add driving rotational force to the crankshaft 509, figures 1-5, paragraphs 0033-0039. In a third embodiment, the system includes two power assist modes to allow the user to receive motor driven assistance appropriate for the user on the course leading to the destination, paragraph 017-0179. In the normal assist mode, the driving power supplied from the storage battery to the motor is controlled on the basis of the pedaling force without considering the course leading the destination and the remaining power amount of the storage battery, paragraphs 0174-0175. In the adjusted assist mode, the driving power suppled from the storage battery to the motor is controlled considering the course leading the destination and the remaining power amount of the storage battery, paragraphs 0174-0179. Toya discloses the power allocation process is performed by the controller 106 of the smartphone or the user can select one of the normal assist mode and adjusted assist mode, paragraphs 0179 and 0198-0199.
Since Cracco suggests the bicycle power assist system further comprises other units in addition to an interface unit 1020 and battery unit 1012, paragraphs 0171-0175 and 0177, it would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to modify the bicycle system of Cracco with the two power assist modes   of Toya to allow the user to select motor driven assistance appropriate for the user on the lourse leading to the destination.



As to claim 3 with respect to claim 1, Cracco teaches wherein the electric shifting device is an electric front derailleur configured to be driven by an actuator (paragraph 0003-0004, the front and/ or rear derailleur comprised a chain guide element and an electronically servo assisted gearshift or electromechanical actuator to move the chain among the sprockets in order to change the gear ratio). 

As to claim 4 with respect to claim 2, Cracco teaches wherein the operation device includes a first operating device that is wirelessly connected to the rear derailleur to perform wireless communication with the electric rear derailleur (figure 1, paragraphs 0170-0174,  a manual command management unit 14 (first operating device) and second manual command management unit 15 (second operating device) are fixed to the left and right handlebar and hand actuated to transmit wireless commands and control the respective front and rear derailleur management units 1016 and 1017).

As to claim 5 with respect to claim 4, Cracco teaches wherein the first operating device includes an electric controller and a communication device configured to transmit a wireless signal (figure 1, paragraphs 0170-0174, a manual command management unit 14 (first operating 

As to claim 6 with respect to claim 5, Cracco teaches wherein the communication device is configured to transmit a shift up signal or a shift down signal as the wireless signal to an electric controller of the electric rear derailleur (figure 1, paragraphs 0003 and 0170-0174,  a manual command management unit 14 (first operating device) and second manual command management unit 15 (second operating device) are fixed to the left and right handlebar and hand actuated to transmit wireless commands and control the respective front and rear derailleur management units 1016 and 1017 to shift gears).

As to claim 7 with respect to claim 6, Cracco teaches wherein the electric controller of the electric rear derailleur is configured to operate the actuator to increase a bicycle transmission ratio based on the shift up signal (figure 1, paragraphs 0003 and 0170-0174,  a manual command management unit 14 (first operating device) and second manual command management unit 15 (second operating device) are fixed to the left and right handlebar and hand actuated to transmit wireless commands and control the respective front and rear derailleur management units 1016 and 1017 to shift gears).

As to claim 8 with respect to claim 6, Cracco teaches wherein the electric controller of the electric rear derailleur is configured to operate the actuator to decrease a bicycle transmission ratio based on the shift down signal (figure 1, paragraphs 0003 and 0170-0174,  a manual 

As to claim 9 with respect to claim 1, Toya of Cracco modified teaches wherein the battery is configured to be coupled to a down tube of the bicycle (figure 1, paragraph 0041,  power storage device or battery 300 attached to the bicycle downtube).

As to claim 10 with respect to claim 1, Cracco modified teaches the bicycle component device further comprising a cycle computer including a display configured to show at least one of an operation mode of the electric assist unit, a transmission position of an electric front derailleur, a transmission position of an electric rear derailleur, and a riding state of a bicycle (Cracco: figure 10, paragaphs 0177-0179, interface unit 1020 comprises a user interface including a display and keys/ buttons to indicate system data; Toya: figures 3-5, paragraphs 0049-0054 and 0178-0179, the power assisted bicycle 500 system includes mobile terminal 100 that comprises a display and controller 106 to identify and select a power assist mode).

As to claim 11 with respect to claim 10, Cracco modified teaches the cycle computer is configured to switch the operation modes of the electric assist unit based on a user operation (Cracco: paragraph 0179 interface unit 1020; Toya, figures 3-5, paragraphs 0049-0054 and 0178-0179, the power assisted bicycle 500 system includes mobile terminal 100 that comprises a display and controller 106 to identify and select a power assist mode).

As to claim 12 with respect to claim 10, Cracco of Cracco modified teaches wherein the cycle computer is configured to be arranged on the handlebar (paragraphs 0004-0005, control electronics to change the gear ratio manually or automatically based on one or more detected mariables are based on commands manually input by the cyclist through suitable control members, for example buttons or levers mounted on the handlebars).

As to claim 14, Cracco teaches a bicycle component system (paragraphs 003-0007, a motion transmission system for a bicycle) comprising:
an electric shift device configured to move a bicycle chain between sprockets (figures 8 and 14, paragraphs 0170-0174, user buttons on a second manual command management unit 1015 mounted to left handlebar wirelessly actuates the front derailleur management unit 10107 to move the chain to another sprocket),
an operation device configured to perform wireless communication with the electric shift device (figures 8 and 14, paragraphs 0170-0174, user buttons on a second manual command management unit 1015 mounted to left handlebar wirelessly actuates of the front derailleur management unit 10107), and
a battery configured to supply power to the bicycle component (figure 8, paragraphs 0175 and 0185, battery unit 2012 formed of a plurality of rechargeable cells to provide power to the electric motors or actuators of the front and rear derailleur management units 1016, 1017).
Cracco teaches a bicycle system comprising a user interface with wireless control of the front and rear derailleurs but is silent to an electric assist unit configured to assist in rotation of a 
Toya teaches a power assisted bicycle 500 system comprising a mobile terminal 100 wirelessly coupled to a power storage device 300, the power storage device wired to an assisting power unit 510 to controllably add driving rotational force to the crankshaft 509, figures 1-5, paragraphs 0033-0039. In a third embodiment, the system includes two power assist modes to allow the user to receive motor driven assistance appropriate for the user on the course leading to the destination, paragraph 017-0179. In the normal assist mode, the driving power supplied from the storage battery to the motor is controlled on the basis of the pedaling force without considering the course leading the destination and the remaining power amount of the storage battery, paragraphs 0174-0175. In the adjusted assist mode, the driving power suppled from the storage battery to the motor is controlled considering the course leading the destination and the remaining power amount of the storage battery, paragraphs 0174-0179. Toya discloses the power allocation process is performed by the controller 106 of the smartphone or the user can select one of the normal assist mode and adjusted assist mode, paragraphs 0179 and 0198-0199.
Since Cracco suggests the bicycle power assist system further comprises other units in addition to an interface unit 1020 and battery unit 1012, paragraphs 0171-0175 and 0177, it would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to modify the bicycle system of Cracco with the two power assist modes   of Toya to allow the user to select motor driven assistance appropriate for the user on the course leading to the destination.



an electric shift device configured to move a bicycle chain between sprockets (figures 8 and 14, paragraphs 0170-0174, user buttons on a second manual command management unit 1015 mounted to left handlebar wirelessly actuates the front derailleur management unit 10107 to move the chain to another sprocket),
an operation device configured to perform wireless communication with the electric shift device (figures 8 and 14, paragraphs 0170-0174, user buttons on a second manual command management unit 1015 mounted to left handlebar wirelessly actuates of the front derailleur management unit 10107), and
a battery configured to supply power to the bicycle component (figure 8, paragraphs 0175 and 0185, battery unit 2012 formed of a plurality of rechargeable cells to provide power to the electric motors or actuators of the front and rear derailleur management units 1016, 1017).
Cracco teaches a bicycle system comprising a user interface with wireless control of the front and rear derailleurs but is silent to an electric assist unit configured to assist in rotation of a crank, the electric assist unit configured to function in multiple operation modes having different assist ratios and a cycle computer configured to be operated by a user to switch the multiple operation modes of the electric assist unit.
Toya teaches a power assisted bicycle 500 system comprising a mobile terminal 100 carried on the bicycle which is wirelessly coupled to a power storage device 300, the power storage device wired to an assisting power unit 510 to controllably add driving rotational force to the crankshaft 509, figures 1-5, paragraphs 0033-0039. In a third embodiment, the system includes two power assist modes to allow the user to receive motor driven assistance appropriate 
Since Cracco suggests the bicycle power assist system further comprises other units in addition to an interface unit 1020 and battery unit 1012, paragraphs 0171-0175 and 0177, it would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to modify the bicycle system of Cracco with the two power assist modes coupled to a the system display/ key input and controller of Toya to allow the user to select motor driven assistance appropriate for the user on the course leading to the destination.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claim 13, the prior art made of record do not teach the bicycle component system comprising the combination of claim elements including a power generator that generates power in a state in which an operation member of the operation device is operated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLANE J JACKSON/Primary Examiner, Art Unit 2644